Case 13-45053        Doc 64     Filed 10/30/18     Entered 10/30/18 14:44:36          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 45053
         Shayla R Treadwell

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/20/2013.

         2) The plan was confirmed on 02/26/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/25/2014.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/09/2014, 03/24/2015, 12/08/2015, 08/26/2016, 05/31/2017, 07/12/2018.

         5) The case was Completed on 08/01/2018.

         6) Number of months from filing to last payment: 56.

         7) Number of months case was pending: 59.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $8,466.10.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-45053             Doc 64    Filed 10/30/18    Entered 10/30/18 14:44:36                Desc         Page 2
                                                     of 4



 Receipts:

           Total paid by or on behalf of the debtor              $15,747.70
           Less amount refunded to debtor                           $329.38

 NET RECEIPTS:                                                                                     $15,418.32


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                   $3,597.00
     Court Costs                                                                 $0.00
     Trustee Expenses & Compensation                                           $617.43
     Other                                                                       $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,214.43

 Attorney fees paid and disclosed by debtor:                    $153.00


 Scheduled Creditors:
 Creditor                                         Claim         Claim            Claim       Principal      Int.
 Name                                  Class    Scheduled      Asserted         Allowed        Paid         Paid
 Afni                               Unsecured      2,065.00            NA              NA            0.00       0.00
 Afni                               Unsecured         302.00           NA              NA            0.00       0.00
 Afni                               Unsecured         253.00           NA              NA            0.00       0.00
 Afni                               Unsecured         243.00           NA              NA            0.00       0.00
 Afni                               Unsecured         182.00           NA              NA            0.00       0.00
 Afni                               Unsecured         178.00           NA              NA            0.00       0.00
 Afni                               Unsecured         177.00           NA              NA            0.00       0.00
 Afni                               Unsecured         104.00           NA              NA            0.00       0.00
 Afni                               Unsecured          95.00           NA              NA            0.00       0.00
 Afni                               Unsecured          89.00           NA              NA            0.00       0.00
 Afni                               Unsecured          75.00           NA              NA            0.00       0.00
 Afni                               Unsecured          55.00           NA              NA            0.00       0.00
 Ameren Illinois                    Unsecured      1,449.00       1,448.76        1,448.76      1,448.76        0.00
 Armor Systems Corporation          Unsecured          30.00           NA              NA            0.00       0.00
 Associated Bank                    Unsecured            NA       1,176.59        1,176.59      1,176.59        0.00
 Cb Accts Inc                       Unsecured         115.00           NA              NA            0.00       0.00
 Cb Accts Inc                       Unsecured         115.00           NA              NA            0.00       0.00
 Cb Accts Inc                       Unsecured         106.00           NA              NA            0.00       0.00
 CEFCU                              Unsecured      4,104.00       4,965.92        4,965.92      4,965.92        0.00
 Consumer Adjustment Co             Unsecured          25.00           NA              NA            0.00       0.00
 Convergent Healthcare Recoveries   Unsecured           0.00        366.00          366.00        366.00        0.00
 Convergent Healthcare Recoveries   Unsecured           0.00        116.79          116.79        116.79        0.00
 Convergent Healthcare Recoveries   Unsecured           0.00        900.00          900.00        900.00        0.00
 Creditors Protection Svc           Unsecured         357.00           NA              NA            0.00       0.00
 Creditors Protection Svc           Unsecured         110.00           NA              NA            0.00       0.00
 Department Of Education            Unsecured     72,551.00    104,437.51       104,437.51           0.00       0.00
 Discover Student Loans             Unsecured      2,625.00       2,630.29        2,630.29           0.00       0.00
 Focus Receivables Management       Unsecured      1,594.00            NA              NA            0.00       0.00
 Harris & Harris Ltd                Unsecured      1,360.00            NA              NA            0.00       0.00
 He Stark Col                       Unsecured          38.00           NA              NA            0.00       0.00
 Keynote Consulting                 Unsecured          32.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-45053              Doc 64     Filed 10/30/18    Entered 10/30/18 14:44:36                Desc       Page 3
                                                       of 4



 Scheduled Creditors:
 Creditor                                           Claim         Claim         Claim        Principal       Int.
 Name                                     Class   Scheduled      Asserted      Allowed         Paid          Paid
 Mutual Management                    Unsecured         127.00           NA           NA             0.00        0.00
 Payday Loan Store                    Unsecured      1,300.00       1,427.21     1,427.21       1,427.21         0.00
 Payday Loan Store                    Unsecured            NA         304.92       304.92         304.92         0.00
 Physicians Immediate Care            Unsecured            NA         497.70       497.70         497.70         0.00
 Professional & Medical Collection    Unsecured           6.00           NA           NA             0.00        0.00
 Professional & Medical Collection    Unsecured           8.00           NA           NA             0.00        0.00
 Professional & Medical Collections   Unsecured         139.00           NA           NA             0.00        0.00
 Professional & Medical Collections   Unsecured          82.00           NA           NA             0.00        0.00
 Professional & Medical Collections   Unsecured          28.00           NA           NA             0.00        0.00
 Professional & Medical Collections   Unsecured          16.00           NA           NA             0.00        0.00
 RAC Acceptance                       Secured             0.00           NA           NA             0.00        0.00
 T-H Pro & Med Collections            Unsecured           0.00        360.10       360.10            0.00        0.00
 United Guaranty                      Unsecured      5,438.00       5,447.63     5,447.63            0.00        0.00
 United Guaranty                      Unsecured      4,975.00       4,983.80     4,983.80            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                   Claim           Principal                Interest
                                                                 Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                            $0.00                 $0.00               $0.00
       Mortgage Arrearage                                          $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                                     $0.00                 $0.00               $0.00
       All Other Secured                                           $0.00                 $0.00               $0.00
 TOTAL SECURED:                                                    $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                 $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                   $0.00                 $0.00               $0.00
        All Other Priority                                         $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                   $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                $129,063.22         $11,203.89                   $0.00


 Disbursements:

           Expenses of Administration                              $4,214.43
           Disbursements to Creditors                             $11,203.89

 TOTAL DISBURSEMENTS :                                                                             $15,418.32




UST Form 101-13-FR-S (9/1/2009)
Case 13-45053        Doc 64      Filed 10/30/18     Entered 10/30/18 14:44:36            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/30/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
